Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
LaShawn Demont Tinsley appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction pursuant to recent amendments to the Sentencing Guidelines and the new statutory minimum sentences in the Fair Sentencing Act (“FSA”). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Tinsley, No. 5:01-cr00143-BO-l (E.D.N.C. filed Mar. 19 & entered Mar. 20, 2013); see United States v. Black, 737 F.3d 280, 287 (4th Cir.2013) (holding that § 3582(c)(2) does not provide means to apply FSA mín-imums), cert. denied, 2014 WL 956495 (2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.